[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2132

                        UNITED STATES,

                          Appellee,

                              v.

                         EDWIN COLON,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Valeriano  Diviacchi  and  Diviacchi  Law   Office  on  brief  for                                                              
appellant.
Donald   K.  Stern,   United  States   Attorney,  and   Robert  E.                                                                              
Richardson, Assistant United States Attorney, on brief for appellee.                  

                                         

                      September 8, 1997
                                         

     Per  Curiam.  Appellant Edwin Colon was convicted in the                            

District of Massachusetts of being a felon in possession of a

firearm and of  possession of an  unregistered silencer.   We

address his two challenges.

     1.  Jury selection                                   

     Appellant argues the district court committed reversible

error  when it allowed  the government to  exercise a seventh

peremptory  challenge in  violation  of  Rule  24(b)  of  the

Federal Rules of Criminal Procedure.

     Rule  24(b)  prohibits  granting  additional  peremptory

challenges  to the government.  New England Enterprises, Inc.                                                                         

v. United States, 400 F.2d 58, 68 (1st Cir. 1968).  Thus,  it                            

was  error for  the  district judge  to  grant an  additional

challenge to the government.  Yet a reversal  is not in order

unless the issue was preserved for appeal.  Id.                                                             

     In  United States v.  Projansky, 465  F.2d 123  (2d Cir.                                                

1972), the  court explained  what was  required  in order  to

preserve the issue for appeal.  In that case, the defendants'

counsel  did object to the government's receipt of additional

challenges, yet  counsel did  not state  the grounds  for the

objection or mention Rule 24(b).  Id. at 140.  The court held                                                 

that since counsel had not  alerted the district court to the

restrictions of  Rule 24(b),  counsel had  not preserved  the

issue for appeal.  Id.                                  

                             -2-

     Similarly,  defendant's  counsel here did not  alert the

judge to the reason for her objection.  She did not cite Rule

24(b) or argue  that the court lacked authority  to grant the

additional challenge.   Instead, she only argued  that it was

"unfair."    This   is  not  sufficient  under   New  England                                                                         

Enterprises and Projansky.   The judgment of  conviction will                                     

be affirmed.

     2.  Sentencing                               

     Secondly, appellant argues  the district court erred  in

finding he "used  or possessed" a firearm in  connection with

another felony (possession  of cocaine with intent  to sell),

and so  the court should  not have enhanced his  base offense

level under U.S.S.G.   2K2.1(b)(5).  

     The firearm in question--a loaded, .22 caliber revolver-

-was located in defendant's nightstand in the master bedroom.

The  district court's conclusion that the loaded revolver was

kept to protect  the cocaine stored in the  house is reviewed

for  clear error.   United States  v. Thompson, 32  F.3d 1, 4                                                          

(1st Cir. 1994).  We find none.  It is reasonable to conclude

that the  defendant kept  the revolver  in his  nightstand to

protect his valuables, including  his cocaine, should someone

break into his home.

     This court must also determine whether the keeping  of a

revolver  to protect a supply  of drugs meets the requirement

of  U.S.S.G.     2K2.1(b)(5)  that  the  firearm be  used  or

                             -3-

possessed  "in  connection with"  a  felony.    Review of  an

interpretation  of  a   Sentencing  Guideline  is  de   novo.                                                                        

Thompson, 32 F.3d at 4.                    

     In United States v. Brewster, 1 F.3d 51 (1st Cir. 1993),                                             

we examined when a firearm is possessed "in  connection with"

drug trafficking under U.S.S.G.   2K2.1(b)(5).  We held  that

some  nexus  between  the  firearm and  the  other  felony is

required, but  that the language  of the Guideline  should be

interpreted  broadly.    Brewster,  1  F.3d  at  54-55.  "The                                             

combination   of  firearms  and  drugs  is  common,  and  the

guideline  encompasses the  many  logical links  which  exist

between the use of firearms and drugs."  Thompson, 32 F.3d at                                                             

8.

     Here, a  logical link exists  between the  storing of  a

large amount of cocaine for  purposes of sale and the keeping

of a loaded revolver to protect  those drugs from theft.  The

district court did not commit error when it  enhanced Colon's

base offense level pursuant to U.S.S.G.   2K2.1(b)(5).

     AFFIRMED.                          

                             -4-